Henderson, S.
It appears that the decedent died on April 21, 1931, leaving a net estate in excess of $5,000 which he bequeathed in trust. The income thereon is payable to his son until he reaches the age of thirty-one years when the principal is to be paid him by the trustee. In the event of the son’s death prior to that time, the principal goes to decedent’s brothers and sisters. The amendment of the Tax Law, relative to estates of persons dying after August 31, 1930, was designed to effectuate a final determination and payment of the tax upon a decedent’s estate without waiting for the occurrence of any future contingency upon which a testamentary disposition might depend. For the purpose of computing the statutory exemptions it is proper to assume that the existing circumstances will continue until the son attains the specified age, and that the contingently vested interest given preference by the testator will not be divested by the happening of the event for which he has made provision — the death of his son before reaching that age. The son is now living and his exemption cannot exceed $5,000. The motion to declare the estate exempt from estate tax is accordingly denied and the tax will be fixed on the papers submitted. Settle order accordingly.